Roberts, J.
The part of the charge of the court complained of is as follows: “In coming to a conclusion on these questions, it may be necessary to decide first by what means she came to her death, then consider whether she had a motive to commit suicide, and if so whether it has been shown, beyond a reasonable doubt, that she did not kill herself, or die from accidental causes. You will also consider whether it was possible or probable that she committedrsuicide, or died accidentally by the means of which you believe she died.”
It is contended that the tendency of this charge was to throw upon the defendant the burthen of proof, that the deceased did not commit suicide, and, that as defendant had not proved this, that he did the act himself.
We do not think the charge liable to any such objection. The object of the charge was to instruct the jury, in substance, that *188after considering the means by which she came to her death, her motive to commit suicide, if they believed she had any, and the possibility or probability of her having committed suicide by, or having accidentally died from, such means, they must be satisfied beyond a reasonable doubt that .she did not commit suicide or die accidentally.
Any possible obscurity or confusion of ideas that may have arisen upon this charge, was immediately removed by an instruction so clear and direct that its meaning could not be mistaken, which was that “if then, considering all the facts proved to your satisfaction, you are not satisfied beyond a reasonable doubt that the accused killed the deceased by some of the means specified, or by means of violence unknown, then you will find the defendant not guilty.”
This idea was presented in its proper connection throughout the whole charge, and the court might well decline to charge it again in another shape, as asked by the defendant’s counsel.
There is nothing in the charge calculated to mislead the jury, nor does it fail, upon the whole, to present to the jury a clear and just view of the issue before them, and the rules of law’ arising thereon.
There is no cause to believe that the court erred in overruling the motion for a new trial. The facts show with reasonable certainty that she did not commit suicide, or come to her death by accidental causes, and that therefore some person killed her.
The previous conduct of defendant, and the state of feeling existing between them at the time, render it probable that he might have been the guilty agent. His tracks near the pool of water in which she was found, point to him most significantly. The other facts rather increase than rebut the violera presumption thus raised. Possibly he may not be guilty. But human reason and human effort have been exhausted to discover the truth. After a full and fair investigation, the minds of the jurors were satisfied of his guilt beyond a reasonable doubt. We cannot say, from the evidence, that their verdict was not right.
Judgment affirmed.